Citation Nr: 1716282	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected prostatitis, on the basis of substitution.

2.  Entitlement to service connection for prostate cancer, to include as due to service-connected prostatitis, on the basis of substitution.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel





INTRODUCTION

The Veteran had active service in the Army from August 1948 to June 1952.  He died in November 2012.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, the Atlanta, Georgia, RO assumed jurisdiction.  The Board remanded the claims for further development in September 2012.  Unfortunately, the Veteran passed away while the claims were in remand status.

In an April 2016 letter, the appellant was notified that the Veteran had an appeal pending at the time of his death.  The RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of his death. 

In September 2012, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Erectile dysfunction and prostate cancer were not shown in service and the weight of the evidence is against a finding that either erectile dysfunction or prostate cancer were related to service or were caused by the Veteran's service-connected prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined, and the appellant has not requested any hearing.

The Veteran was also provided a VA examination and addendum opinions were sought after the Veteran's death (the reports of which have been associated with the claims file).  The Board finds the VA opinions to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the appellant has not objected to the adequacy of the VA opinions.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran sought service connection for erectile dysfunction and prostate cancer, which he contended were secondary to his service-connected prostatitis.  He filed his claims for service connection in January 2007.  The claims were denied by a January 2008 rating decision.

There is no objective evidence of record that links the Veteran's erectile dysfunction or prostate cancer to his active service.  His STRs show that at his entrance examination in August 1948, he had a normal physical examination with no complaints noted.  In November 1951, he had a normal prostate examination, although he reported premature ejaculation.  In May 1952, he had a normal prostate examination.  At his separation examination in June 1952, he had a normal examination, but his history of prostatitis was noted.

The record also does not show that the Veteran was diagnosed with erectile dysfunction or prostate cancer within one year of separation from service.  In fact, he did not start receiving treatment for his erectile dysfunction until 1969, 17 years after his separation from service.  He was diagnosed with prostate cancer in 1998, 46 years after his separation from service.  In his January 2007 claim, the Veteran did not contend direct service connection for his erectile dysfunction or prostate cancer, but instead contended that his erectile dysfunction and prostate cancer were a result of his service-connected prostatitis.

As such, the record contains no diagnosis of erectile dysfunction or prostate cancer either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The appellant has not argued to the contrary.  There is also no medical evidence linking the Veteran's erectile dysfunction or prostate cancer to his active service, and the appellant has not submitted any medical opinion that even suggests a relationship between the Veteran's erectile dysfunction or prostate cancer and his active service.  See Shedden, 381 F.3d 1163, 1167.

Regarding secondary service connection, the Veteran was afforded a VA examination in April 2009.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was less likely than not related to his active service.  The examiner explained that prostatitis does not cause erectile dysfunction.

In April 2012, a VA examiner had the opportunity to review the Veteran's claims file.  The examiner opined that the Veteran's erectile dysfunction was less likely than not caused by the premature ejaculation complaints in service.  The examiner reported that premature ejaculation was not listed as a cause of erectile dysfunction.  The examiner also opined that the Veteran's erectile dysfunction was less likely than not due to or the result of his service-connected prostatitis.  The examiner reported that there was no association between the two conditions, explaining that prostatitis was an inflammatory condition of the prostate, usually caused by infection, whereas erectile dysfunction is a neurovascular disorder.  Thus there is no physiologic, anatomic, or medical connection between the two condition.  The examiner opined that the Veteran's erectile dysfunction was less likely than not aggravated by his service-connected prostatitis as erectile dysfunction was not an associated condition of prostatitis.

In February 2017, the same VA examiner had the opportunity to again review the Veteran's claims file.  The examiner opined that the Veteran's prostate cancer was less likely than not due to his service-connected prostatitis.  The examiner also opined that the Veteran's prostate cancer was less likely than not aggravated by his service-connected prostatitis.  He explained that prostate inflammation is frequently found in prostate biopsies, as there has always been known to be an increased relative risk of prostate cancer in men with a history of prostate cancer.  In people with no understanding of epidemiology the examiner noted that this appears to be cause, but in reality he explained that it is not as cause is not risk. The best cause and effect study published showed no "compelling evidence to support this." (Roberts, et al Prostatitis as a risk for prostate cancer; Epidemiology 2004 Jan 15 (1) 93-9).  Therefore, after noting his review of the c-file and all pertinent records, the examiner opined that it was less likely than not (i.e., less than 50 percent or greater probability) that the Veteran's prostate cancer was caused or aggravated (permanently worsened) by his service-connected prostatitis.

The examiner stated additionally that the Veteran's claim that prostatitis and premature ejaculation were the cause of his erectile dysfunction are medically impossible, unsubstantiated by accepted medical fact, physiologically impossible and has no basis in accepted medical knowledge.  He explained that erectile dysfunction is not an associated condition of prostatitis, and noted that the Veteran had multiple other risks for natural progression of erectile dysfunction, not the least of which is the treatment of prostate cancer.   Therefore, the Veteran's claimed condition of erectile dysfunction was less likely as not aggravated beyond its natural
progression by his service connected prostatitis.

After weighing all the evidence, the Board finds great probative value in the April 2012 and February 2017 VA examiner's opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's erectile dysfunction and prostate cancer were not caused by a service-connected disability.

Neither the Veteran, nor the appellant, has submitted any competent evidence supporting the Veteran's contention that his erectile dysfunction and prostate cancer were proximately due to or the result of his service-connected prostatitis.  Therefore, after weighing all the evidence, the Board finds great probative value in the April 2012 and February 2017 VA examiner's opinion.

While the Veteran submitted treatises regarding erectile dysfunction, prostate cancer, and prostatitis, the U.S. Court of Appeals for the Federal Circuit (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran was not accompanied by the opinion of any medical expert.

Consideration has been given to the Veteran's assertion that his erectile dysfunction and prostate cancer were proximately due to his service-connected prostatitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of erectile dysfunction and prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Erectile dysfunction and prostate cancer are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his erectile dysfunction and prostate cancer, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating urologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection for erectile dysfunction and prostate cancer have not been met, and the Veteran's claims are denied.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for prostate cancer is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


